DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/24/2021, with respect to the 103 Rejection of claims 1-16 have been fully considered and are persuasive.  The 103 rejection of claims 1-16 has been withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-12, the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially where the control unit determines that the power reception apparatus that has transmitted the specific signal exists, the control unit controls the antenna not to perform a power transmission until the control unit determines that the power reception apparatus that has transmitted the specific signal does not exist or until the power transmission stop period specified from the information included in the specific signal has passed in combination with other limitations recited in the claimed invention.
Regarding claims 13-15, the prior art of record fails to teach either alone or in combination all of the limitations of claim 13, especially where it is determined that the power reception apparatus that has transmitted the specific signal exists, the antenna is controlled not to perform a power transmission until it is determined that the power reception apparatus that has transmitted the specific signal does 
Regarding claim 16, the prior art of record fails to teach either alone or in combination all of the limitations of claim 16, especially where it is determined that the power reception apparatus that has transmitted the specific signal exists, the antenna is controlled not to perform a power transmission until it is determined that the power reception apparatus that has transmitted the specific signal does not exist or until the power transmission stop period specified from the information included in the specific signal has passed in combination with other limitations recited in the claimed invention.
Regarding claim 17, the prior art of record fails to teach either alone or in combination all of the limitations of claim 17, especially where the control unit determines that the power reception apparatus that has transmitted the specific signal exists, the control unit controls the second antenna not to perform a power transmission until the control unit determines that the power reception apparatus that has transmitted -7-Amendment for Application No.: 16/853056 Attorney Docket: 10203612US01 the specific signal does not exist or until the power transmission stop period specified from the information included in the specific signal has passed in combination with other limitations recited in the claimed invention.
Regarding claim 18, the prior art of record fails to teach either alone or in combination all of the limitations of claim 18, especially where the control unit determines that the power reception apparatus that has transmitted the specific signal exists, the control unit controls the second antenna not to perform a power transmission until the control unit determines that the power reception apparatus that has transmitted the specific signal does not exist or until the power transmission stop period specified from the information included in the specific signal has passed in combination with other limitations recited in the claimed invention.
Regarding claim 19, the prior art of record fails to teach either alone or in combination all of the limitations of claim 19, especially in a case where the control unit determines that the power reception .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
12/31/2021